DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 31 January 2020 in which claims 1–19 were presented for examination.  Claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020, 04/07/2021, 7/16/2021, and  09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure Statements are being considered by the Examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1-8 are directed to a computer-readable storage medium (i.e., a manufacture).  Claims 9-13 are  directed to a system (i.e., a machine).  Claims 14-19  are directed to a method (i.e., a process).  Therefore, claims 1-19 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 9, and 14 substantially recites: installing a plurality of pricing methods at a pricing service, the pricing service to accept the plurality of pricing methods, each pricing method of the plurality of pricing method including a set of pricing functions; receiving at the pricing service a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items; and performing a price calculation for the sales transaction, including: resolving a pricing method for each sales item of the one or more sales items from the plurality of pricing methods, applying the set of pricing functions for the resolved pricing method for each sales item, wherein application of the set of pricing functions is based at least in part on the pricing context for the sales item, calculating a price for each sales item based upon an outcome of the set of pricing functions, and aggregating the calculated prices for each of the one or more sales items.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). 

 	Additionally, as per claims 1, 9, and 14, respectively, the steps of ”performing a price calculation for the sales transaction, including: resolving a pricing method for each sales item of the one or more sales items from the plurality of pricing methods, applying the set of pricing functions for the resolved pricing method for each sales item,  calculating a price for each sales item based upon an outcome of the set of pricing functions, and aggregating the calculated prices for each of the one or more sales items” as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “one or more computer-readable storage mediums,” “instructions,” “one or more processors,” and “a pluggable architecture.” Claim 9 recites the additional elements of: “a system,” “one or more processors,” “an application programming interface (API),” and “a pluggable architecture.”  Claim 14 recites the additional element of: “a pluggable architecture.”  The additional element of the system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “one or more processors” for installing a plurality of pricing methods at a pricing service; receiving at the pricing service a pricing request from a first client for a sales transaction; and performing a price calculation for the sales transaction, including: resolving a pricing method for each sales item of the one or more sales items, applying the set of pricing functions for the resolved pricing method for each sales item, calculating a price for each sales item based upon an outcome of the set of pricing functions, and aggregating the calculated prices for each of the one or more sales items is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the “pluggable architecture” to accept the plurality of pricing methods ” and “an application programming interface” to receive pricing requests from one or more clients are  insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “one or more computer-readable storage mediums,” “instructions,” “one or more processors,” and “a pluggable architecture” in claim 1; the additional elements of: “a system,” “one or more processors,” “an application programming interface (API),” and “a pluggable architecture” in claim 9; and the additional element of: “a pluggable architecture” in claim 14 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
As per dependent claims 2, 5, 6, 10, 12, 13, 15, and 17 the limitations merely narrow the previously recited abstract limitations.  Dependent claims 2 and 10 recite one or more standard pricing methods and one or more custom pricing methods. Dependent claim 5 recites pricing functions of standard and custom pricing methods are coded in a first format and second format, respectively. Dependent claims 6, 12, and 17 recite custom pricing method includes pricing functions.  Dependent claim 13 recites the pricing service does not have knowledge of pricing algorithms.  Dependent claim 15 recites one or more standard pricing methods for use by multiple clients and one or more custom pricing methods for the first client. For the reasons described above with respect to claims 1, 9, and 14, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
Dependent claims 3, 11, and 16 recite “defines a single process within the pricing method” which is further directed to a method of organizing human activity as described in claims 1, 9, and 14, respectively.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claims 3, 11, and 16 are patent ineligible. 
	Dependent claim 4, the recitation of “code” is another computer component recited at a high-level of generality and are merely invoked as tools to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	As per dependent claims 7 and 18, the recitations of “a platform” and “an application programming interface (API)” are other computer components recited at a high-level of generality and are merely invoked as tools to perform the abstract idea. Similar to claims 1 and 14, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	Dependent claims 8 and 19 recite “reporting the aggregated pricing to the first client” which is further directed to a method of organizing human activity as described in claims  1 and 14, respectively.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claims 8 and 19 are patent ineligible.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9, 10, 11-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9, 11-12, and 16 of copending Application No.16/779,340 (reference application) in view of Feng et al. (US PG Pub. . Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1, 9, and 14 of the instant application additionally recites:
apply the set of pricing functions for the resolved pricing function for each sales item, wherein the application of the set of pricing functions is based at least in part on the pricing context for the sales item, and
calculate a price for each sales item based upon an outcome of the set of pricing functions.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1, 9, and 14 by removing the limitations directed to applying the pricing function and calculating a price in the claims of the present application since the claims of the present application and the claim recited in Application 16/799, 373 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. 
 	Also, claims 1, 9, and 14 differs since it fails to recite: 
 	the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service; and  
 	calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service.  Feng et al. disclose in [0017], a pricing management application for creating at least one pricing model...application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component.  Feng et al. further discloses in [0019], third-party applications use the at least one API for translating platform dependent markup languages to enable cross communication between a client platform and the platform hosting the software application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 9, and 14 of the instant application to include the function including extension hooks and calling an external functional module as taught by Feng et al. in order to build a version of the model that fits the parameters of the request (Feng et al. [0059]).

16/779,373 (Instant Application)
16/779,340 (reference application)
1. One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing method including a set of pricing functions; receiving at the pricing service a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items; and performing a price calculation for the sales transaction, including: resolving a pricing method for each sales item of the one or more sales items from the plurality of pricing methods, applying the set of pricing functions for the resolved pricing method for each sales item, wherein application of the set of pricing functions is based at least in part on the pricing context for the sales item, calculating a price for each sales item based upon an outcome of the set of pricing functions, and aggregating the calculated prices for each of the one or more sales items.
1. One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:

installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing methods including a set of pricing functions, and the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service;

receiving, at the pricing service, a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items; and

performing a price calculation for the sales transaction, including:

resolving selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods, calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service, providing, with the pricing service, the aggregated results to the source entity
9. A system comprising:

one or more processors for processing of data; 

an application programming interface (API) to receive pricing requests from one or more clients;
 and 

a pricing service, the pricing service including a pluggable architecture for installation of a plurality of pricing methods at a pricing service, 

each pricing method of the plurality of pricing method including a set of pricing functions; 
wherein, 







in response to receiving a pricing requests for a sales transaction from a first client, the sales transaction including one or more sales items and including a pricing context for each of the one or more sales items, the system is to perform a price calculation for each of the one or more sales items, including the system to: 

resolve a pricing method for each sales item from the plurality of pricing methods, 


apply the set of pricing functions for the resolved pricing function for each sales item, wherein the application of the set of pricing functions is based at least in part on the pricing context for the sales item, 

calculate a price for each sales item based upon an outcome of the set of pricing functions, 

and aggregate the calculated prices for each of the one or more sales items.
9. A system comprising:

one or more processors for processing of data;

an application programming interface (API) to receive pricing requests from one or more clients; and

a pricing service including a pluggable architecture to accept the plurality of pricing methods, 

each pricing method of the plurality of pricing methods including a set of pricing functions, and 

the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service;

wherein, in response to receiving a pricing requests for a sales transaction from a first client, the sales transaction including one or more sales items and including a pricing context for each of the one or more sales items, the system is to perform a price calculation for each of the one or more sales items, including the system to:

resolve selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods, 

call, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service, 





provide, with the pricing service, the aggregated results to the source entity.
14. A method comprising:

installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing method including a set of pricing functions;









receiving at the pricing service a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items;

resolving a pricing method for each sales item of the one or more sales items from the plurality of pricing methods;


applying the set of pricing functions for the resolved pricing method for each sales item of the one or more sales items, wherein application of the set of pricing functions is based at least in part on the pricing context for the sales item;

calculating a price for each sales item based upon an outcome of the set of pricing functions for the resolved pricing method; and

aggregating the calculated prices for each of the one or more sales items.
16. A method comprising:

installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing methods including a set of pricing functions, 

and the pricing service further including one or more extension points comprising programmatic hooks within an operational flow of the pricing service to provide optional interfaces to functional modules external to the pricing service;

receiving, at the pricing service, a pricing request from a first client for a sales transaction including one or more sales items, 



the pricing request including a pricing resolving selected pricing method for each sales item of the one or more sales items from the plurality of pricing methods;



calling, via at least one of the one or more extension points, an external functional module to interact with the operational flow of the pricing service; and


providing, with the pricing service, the aggregated results to the source entity.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US PG Pub. 2004/0267674 A1).
As per claims 1 and 14, Feng et al. discloses one or more non-transitory computer-readable storage mediums (and method) having stored thereon executable computer program instructions ([0048] program) that, when executed by one or more processors ([0049]), and cause the one or more processors to perform operations comprising: 
installing a plurality of pricing methods at a pricing service, the pricing service including a pluggable architecture to accept the plurality of pricing methods, each pricing method of the plurality of pricing method including a set of pricing functions ([0017] a pricing management application for creating at least one pricing model and for updating and editing the at least one model, a model validation component for testing the integrity of the at least one pricing model, a pricing list generator for generating line item pricing lists, and at least one application program interface for enabling third-party applications of varying platforms to communicate with the pricing server component); 
 	receiving at the pricing service a pricing request from a first client for a sales transaction including one or more sales items, the pricing request including a pricing context for each of the one or more sales items ([0018] pricing requests are received from a business-to-business server having data-network-access to the application suite, the requests generated in an automated fashion and routed to and queued in a machine hosting the server component of the application. In others the pricing requests are received from clients having data-network-access to an enterprise hosted Web server connected to the data network… , and the pricing requests are received from a third-party price configuration application running on a node having access to the application, the requests routed to and queued into a machine hosting the server component of the application); and 
 	performing a price calculation for the sales transaction ([0020] an automated pricing system for calculating pricing for items and item orders, the system including a pricing application running on a server node, and a data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model, a method for price calculation of an item in the pricing request is provided, comprising steps of (a) receiving the pricing request for processing; (b) identifying an item pricing sequence comprising pricing factors used in calculating), including: 
 	resolving a pricing method for each sales item of the one or more sales items from the plurality of pricing methods ([0020] (b) identifying an item pricing sequence comprising pricing factors used in calculating; (c) accessing the rules for the first listed factor in the sequence having associated rules; (d) sorting the rules based on constraint matching to parameters in the request; (e) eliminating those rules that do not match the request parameters; (f) applying the value of the remaining rule that most closely matches the request parameters to the factor; …; and (h) calculating the price of the item using the values assigned to the factors of the sequence), 
 	applying the set of pricing functions for the resolved pricing method for each sales item, wherein application of the set of pricing functions is based at least in part on the pricing context for the sales item ([0020] (b) identifying an item pricing sequence comprising pricing factors used in calculating; (c) accessing the rules for the first listed factor in the sequence having associated rules; (d) sorting the rules based on constraint matching to parameters in the request; (e) eliminating those rules that do not match the request parameters; (f) applying the value of the remaining rule that most closely matches the request parameters to the factor; …; and (h) calculating the price of the item using the values assigned to the factors of the sequence), 
 	calculating a price for each sales item based upon an outcome of the set of pricing functions (0020] an automated pricing system for calculating pricing for items and item orders, the system including a pricing application running on a server node, and a data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model, a method for price calculation of an item in the pricing request is provided, comprising steps of (a) receiving the pricing request for processing; (b) identifying an item pricing sequence comprising pricing factors used in calculating) also see [0046], and 
 	aggregating the calculated prices for each of the one or more sales items (Abstract, [0012],[0023] The server node receives requests for pricing, accesses rules created for pricing factors used in at least one pricing sequence to price an item or items of the request and uses the pricing application to calculate the correct pricing results including order sub totals and order total amounts for the request based on sorting and/or conflict resolution of the rules accessed for each factor) also see [0046]).

As per claim 2, 10, and 15, Feng et al. discloses the one or more storage mediums, system, and method of claims 1, 9, and 14, respectively, wherein the  plurality of pricing methods includes: 
 	one or more standard pricing methods for use by multiple clients ([0020]; and
 	one or more custom pricing methods for the first client ([0020].

As per claims 3, 11, and 16, Feng et al. discloses the one or more storage mediums, system, and method of claims 2, 10, and 15, respectively, wherein each pricing function of a set of pricing functions of a pricing method defines a single process within the pricing method ([0020] method for price calculation comprises a variety of defined steps).

As per claim 4, Feng et al. discloses the one or more storage mediums of claim 3, wherein each pricing function is defined in code ([0020] method for price calculation comprises a variety of defined steps).
As per claim 6, 12, and 17, Feng et al. discloses the one or more storage mediums, system, and method of claims 2, 10, and 15, respectively, wherein the one or more custom pricing methods include one or more custom pricing functions .

As per claims 7 and 18, Feng et al. discloses the one or more storage mediums and method of claims 1 and 14, respectively, wherein the pricing service is a portion of a platform, the platform including an application programming interface (API) to receive pricing requests (0020], data repository accessible to the server node for storing at least one pricing data model and rules for manipulating the model; ([0059], Model 200 can, in one embodiment, be configured as a generic but extensible pricing model wherein each request causes the system to build a version of the model that fits the parameters of the request). 

As per claims 8 and 19, Feng et al. discloses the one or more storage mediums and method of claims 1 and 14, respectively, wherein the instructions further include instructions for reporting the aggregated pricing to the first client ([0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).

As per claim 9, Feng et al. discloses a system comprising:
 	one or more processors for processing of data; 
	an application programming interface (API) to receive pricing requests from one or more clients ([0019]); and 
 	a pricing service, the pricing service including a pluggable architecture for installation of a plurality of pricing methods at a pricing service, each pricing method of the plurality of pricing method including a set of pricing functions ([0017]-[0018]); 
 	wherein, in response to receiving a pricing requests for a sales transaction from a first client, the sales transaction including one or more sales items and including a pricing context for each of the one or more sales items, the system is to perform a price calculation for each of the one or more sales items ([0019]), including the system to: 
 	resolve a pricing method for each sales item from the plurality of pricing methods ([0020]), 
 	apply the set of pricing functions for the resolved pricing function for each sales item, wherein the application of the set of pricing functions is based at least in part on the pricing context for the sales item ([0020]), 
 	calculate a price for each sales item based upon an outcome of the set of pricing function ([0020]), and 
 	aggregate the calculated prices for each of the one or more sales items (Abstract, [0012],[0023]).

As per claim 13, Feng et al. discloses the system of claim 9, wherein the pricing service does not have knowledge of pricing algorithms for the plurality of pricing methods ([0068], engine 402 accesses rules base 403 for a request being processed and considers only those rules found that apply to the pricing factors of a pricing sequence and that match parameters present in the request).

As per claim 19, , Feng et al. discloses the method of claim 14, further comprising reporting the aggregated pricing to the first client  ([0046], calculate the correct pricing results according to implemented rule and send a response containing requested pricing information back to the requester entity).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1)  Obermiller et al. ,” Customized Pricing:  Win Win or End Run?” April 2012; Drake Management Review, Volume 1, Issue 2, 17 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/17/2022